Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/16/2016 09:07 AM CST




                                                        - 301 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                            IN RE ESTATE OF EVERTSON
                                                 Cite as 295 Neb. 301




                              In re Estate of Bruce F. Evertson, deceased.
                               Travelers Indemnity Company, appellant, v.
                               Julie A. Wamsley, Personal R epresentative
                                   of the Estate of Bruce F. Evertson,
                                           deceased, appellee.
                                                    ___ N.W.2d ___

                                        Filed December 16, 2016.   No. S-15-104.

                1.	 Jurisdiction: Statutes. Subject matter jurisdiction and statutory inter-
                    pretation present questions of law.
                2.	 Jurisdiction: Words and Phrases. Subject matter jurisdiction is the
                    power of a tribunal to hear and determine a case in the general class or
                    category to which the proceedings in question belong and to deal with
                    the general subject matter involved.
                3.	Jurisdiction. Parties cannot confer subject matter jurisdiction upon a
                    judicial tribunal by either acquiescence or consent, nor may subject mat-
                    ter jurisdiction be created by waiver, estoppel, consent, or conduct of
                    the parties.
                4.	 Actions: Jurisdiction. Lack of subject matter jurisdiction may be raised
                    at any time by any party or by the court sua sponte.
                5.	 ____: ____. A court action taken without subject matter jurisdiction
                    is void.
                6.	 Statutes: Legislature: Intent. Absent contrary statutory language, a
                    court gives statutory language its plain meaning; a court will not look
                    beyond the statute to determine legislative intent when the words are
                    plain, direct, and unambiguous.
                7.	 Statutes: Appeal and Error. An appellate court does not consider
                    a statute’s clauses and phrases as detached and isolated expressions.
                    Instead, the whole and every part of the statute must be considered in
                    fixing the meaning of any of its parts.
                8.	 Statutes. It is not within the province of a court to read a meaning into
                    a statute that is not warranted by the language.
                                     - 302 -
              Nebraska Supreme Court A dvance Sheets
                      295 Nebraska R eports
                        IN RE ESTATE OF EVERTSON
                             Cite as 295 Neb. 301

 9.	 Workers’ Compensation: Subrogation: Courts. Under Neb. Rev. Stat.
     § 48-118.01 (Reissue 2010), a subrogated claim against a third party
     must be brought in the district court.
10.	 Jurisdiction: Courts: Appeal and Error. Pursuant to Neb. Rev. Stat.
     § 24-302 (Reissue 2016), the district courts shall have and exercise
     general, original, and appellate jurisdiction in all matters, both civil and
     criminal, except where otherwise provided.
11.	 Workers’ Compensation: Subrogation: Courts: Words and Phrases.
     The term “the court,” as used in Neb. Rev. Stat. § 48-118.01 (Reissue
     2010), refers to the district court.
12.	 Workers’ Compensation: Subrogation: Courts: Jurisdiction. Under
     Neb. Rev. Stat. § 48-118.04 (Reissue 2010), district courts have exclu-
     sive subject matter jurisdiction over the fair and equitable distribution of
     proceeds subject to subrogation.
13.	 Courts: Jurisdiction: Legislature. County courts can acquire juris-
     diction only through a specific legislative mandate in a legislative
     enactment.
14.	 Workers’ Compensation: Subrogation: Courts: Jurisdiction. Neb.
     Rev. Stat. § 48-118.04 (Reissue 2010) is not a specific mandate
     that county courts have jurisdiction over fair and equitable distribu-
     tion hearings.
15.	 Jurisdiction: Appeal and Error. When a lower court lacks the power,
     that is, the subject matter jurisdiction, to adjudicate the merits of a
     claim, issue, or question, an appellate court also lacks the power to
     determine the merits of the claim, issue, or question presented to the
     lower court.
16.	 ____: ____. When an appellate court is without jurisdiction to act, the
     appeal must be dismissed.
17.	 ____: ____. An appellate court has the power to determine whether it
     lacks jurisdiction over an appeal because the lower court lacked juris-
     diction to enter the order; to vacate a void order; and, if necessary, to
     remand the cause with appropriate directions.
18.	 Appeal and Error. An appellate court is not obligated to engage in
     an analysis which is not needed to adjudicate the case and controversy
     before it.

   Petition for further review from the Court of Appeals,
Moore, Chief Judge, and Irwin and Inbody, Judges, on appeal
thereto from the County Court for Morrill County, Paul G.
Wess, Judge. Judgment of Court of Appeals vacated, and cause
remanded with directions.
                           - 303 -
          Nebraska Supreme Court A dvance Sheets
                  295 Nebraska R eports
                  IN RE ESTATE OF EVERTSON
                       Cite as 295 Neb. 301

   Gregory W. Plank, of Ray Lego & Associates, and Thomas
D. Wulff and Thomas J. Freeman, of Wulff & Freeman, L.L.C.,
for appellant.

   R. Kevin O’Donnell, of Law Office of R. Kevin O’Donnell,
P.C., L.L.O., for appellee.

  Dallas D. Jones, David A. Dudley, and Michael D. Sands,
of Baylor, Evnen, Curtiss, Grimit & Witt, L.L.P., for amici
curiae Nebraskans for Workers’ Compensation Equity and
Fairness et al.

  Bradley D. Shidler, of Werner Enterprises, Inc., and, of
counsel, Gary L. Wickert, Matthew T. Fricker, and Alyssa A.
Johnson, of Matthiesen, Wickert & Lehrer, S.C., for amicus
curiae Werner Enterprises, Inc.

   Steven L. Theesfeld, of Yost & Baill, L.L.P, and, of coun-
sel, Vlad Kushnir, of VB Kushnir, L.L.C., for amicus curiae
National Association of Subrogation Professionals.

  Vincent M. Powers, of Vincent M. Powers & Associates,
and Rodney J. Rehm, of Rehm Bennett Law Firm, P.C.,
L.L.O., for amici curiae Nebraska Association of Trial
Attorneys et al.

  Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy, and
Funke, JJ.

  Funke, J.
                     NATURE OF CASE
   This matter commenced as a probate proceeding filed for
the sole and limited purpose of collecting wrongful death
benefits exclusively for the widow and next of kin of the
decedent, Bruce F. Evertson, under Neb. Rev. Stat. §§ 30-809
and 30-810 (Reissue 2016). Bruce was killed in a motor
vehicle accident. The county court accepted a settlement from
                                     - 304 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE ESTATE OF EVERTSON
                               Cite as 295 Neb. 301

the insurer of the other driver for the wrongful death claim
of the estate of Bruce F. Evertson (Estate) and allocated the
proceeds among Bruce’s widow and adult children.
   As a result of Bruce’s acting within the course and scope of
his employment at the time of his death, Bruce’s widow, Darla
Evertson, received and continues to receive workers’ compen-
sation benefits from appellant, Travelers Indemnity Company
(Travelers). Before distributing Darla’s share of the wrongful
death settlement, the county court held a fair and equitable dis-
tribution hearing and issued an order on Travelers’ subrogation
claim to Darla’s proceeds.
   The county court ordered that Travelers was not entitled to
any distribution of Darla’s proceeds. The order also did not
provide Travelers any future credit against the workers’ com-
pensation benefits it owes Darla. Travelers appealed from this
order. The Nebraska Court of Appeals affirmed.1
   The primary issue we address is the question of subject
matter jurisdiction and whether the probate proceeding in the
county court was the proper venue to decide Travelers’ subro-
gation claim or whether the same should have been brought
in a separate action in the district court. Further, because the
issue of the availability of future credit for Travelers is likely
to recur, we also clarify our precedent on that issue.
   We hold that the county court lacked subject matter juris-
diction to hear and decide the subrogation matter. Because the
county court lacked jurisdiction over the subrogation matter,
the Court of Appeals also lacked subject matter jurisdiction to
hear the merits of the appeal. Accordingly, we vacate the deci-
sion of the Court of Appeals and remand the cause to the Court
of Appeals with directions to vacate the order of the county
court which determined the fair and equitable distribution of
Darla’s settlement proceeds.

 1	
      In re Estate of Evertson, 23 Neb. App. 734, 876 N.W.2d 678 (2016).
                             - 305 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                    IN RE ESTATE OF EVERTSON
                         Cite as 295 Neb. 301

                        BACKGROUND
   In February 2014, Bruce died in a motor vehicle colli-
sion while acting in the course and scope of his employment.
Travelers, the insurer of Bruce’s employer, began paying work-
ers’ compensation benefits to Darla of $728 per week, which
will be paid until she dies or remarries.
   In June 2014, the county court appointed a personal repre-
sentative to pursue a wrongful death claim for the Estate. In the
county court proceeding, Travelers filed a statement of claim
to assert its subrogation right to Darla’s distribution from the
settlement against the third-party tort-feasor, under Neb. Rev.
Stat. § 48-118 (Reissue 2010). Travelers claimed a lien for
$26,208 in indemnity payments made to Darla and $10,000 in
funeral expenses. It wanted the remaining balance distributed
to Darla as “future credit” against the remaining benefits it
owes Darla.
   In October 2014, the personal representative filed a peti-
tion to settle its wrongful death claim against the tort-feasor’s
insurance carrier. The insurance carrier paid its policy limit of
$1 million, of which $500,000 was paid to the Estate and the
other $500,000 was paid to the estate of an occupant in Bruce’s
vehicle who was also killed in the accident. The county court
approved the settlement’s distribution to Bruce’s dependents as
follows: $125,000 to each of Bruce’s two adult children and
$250,000 to Darla.
   In the personal representative’s request for distribution of
the wrongful death settlement proceeds, she stated Darla’s
portion was “subject to the lien for worker’s [sic] compensa-
tion.” Accordingly, the personal representative requested the
county court set a date for a hearing on the subrogation issue.
The county court held a hearing at which Travelers and Darla
each presented evidence as to the fair and equitable division
of Darla’s proceeds between them and the amount, if any, of
Traveler’s future credit. After the hearing, the county court
ordered $42,583.31 of the settlement proceeds be paid to the
attorneys of the Estate and the remaining $207,416.69 be
                                     - 306 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE ESTATE OF EVERTSON
                               Cite as 295 Neb. 301

distributed to Darla. Travelers was awarded $0 of the proceeds
and was given no consideration for payments that may be due
in the future. Travelers appealed.
   The appeal was litigated between Travelers and the Estate.
The Court of Appeals affirmed the county court’s subrogation
distribution as fair and equitable. It also agreed that Travelers
was not entitled to future credit. Regarding future credit,
the Court of Appeals interpreted the second paragraph of
§ 48-118 as inapplicable in this case, because it states that an
employer is entitled to future credit when there is a “recovery
by the employer against [a] third person” and here it was the
employee’s estate that made the recovery. (Emphasis supplied.)
Travelers petitioned for further review, which we granted.

                 ASSIGNMENTS OF ERROR
   Travelers assigns, restated, the following errors:
   (1) The county court lacked subject matter jurisdiction to
hear and decide the subrogation matter;
   (2) the Court of Appeals erred in affirming the county
court’s order, because the county court failed to consider the
possibility of Darla’s receiving underinsured motorist settle-
ment funds;
   (3) the Court of Appeals erred in affirming the county
court’s order, because it was not a fair and equitable distribu-
tion; and
   (4) the Court of Appeals erred by refusing to allocate any
portion of Darla’s settlement funds to Travelers’ lien for ben-
efits already paid to Darla or as future credit for the ongoing
benefits it must continue to pay to Darla.

                  STANDARD OF REVIEW
   [1] Subject matter jurisdiction and statutory interpretation
present questions of law.2

 2	
      Village at North Platte v. Lincoln Cty. Bd. of Equal., 292 Neb. 533, 873
      N.W.2d 201 (2016).
                                   - 307 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                         IN RE ESTATE OF EVERTSON
                              Cite as 295 Neb. 301

                          ANALYSIS
   [2-5] Subject matter jurisdiction is the power of a tribunal
to hear and determine a case in the general class or category
to which the proceedings in question belong and to deal with
the general subject matter involved.3 Parties cannot confer
subject matter jurisdiction upon a judicial tribunal by either
acquiescence or consent, nor may subject matter jurisdiction
be created by waiver, estoppel, consent, or conduct of the par-
ties.4 Lack of subject matter jurisdiction may be raised at any
time by any party or by the court sua sponte.5 A court action
taken without subject matter jurisdiction is void.6
   Travelers argues, for the first time in its petition for further
review, that the county court lacked subject matter jurisdiction
to conduct the subrogation hearing. Specifically, Travelers con-
tends that the Nebraska Workers’ Compensation Act expressly
provides that the district court should handle these types of
subrogation issues, as evidenced by the fact that the act ref-
erences the “district court” four times in Neb. Rev. Stat.
§ 48-118.01 (Reissue 2010). Accordingly, “the court” in Neb.
Rev. Stat. § 48-118.04 (Reissue 2010) should be interpreted in
pari materia with § 48-118.01 to limit jurisdiction to the dis-
trict court.
   [6-8] Absent contrary statutory language, a court gives
statutory language its plain meaning; a court will not look
beyond the statute to determine legislative intent when the
words are plain, direct, and unambiguous.7 An appellate court
does not consider a statute’s clauses and phrases as detached

 3	
      Kotrous v. Zerbe, 287 Neb. 1033, 846 N.W.2d 122 (2014).
 4	
      Interiano-Lopez v. Tyson Fresh Meats, 294 Neb. 586, 883 N.W.2d 676
      (2016).
 5	
      In re Guardianship & Conservatorship of Barnhart, 290 Neb. 314, 859
      N.W.2d 856 (2015).
 6	
      In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).
 7	
      See Coffey v. Planet Group, 287 Neb. 834, 845 N.W.2d 255 (2014).
                                  - 308 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                        IN RE ESTATE OF EVERTSON
                             Cite as 295 Neb. 301

and ­isolated expressions.8 Instead, the whole and every part
of the statute must be considered in fixing the meaning of
any of its parts.9 It is not within the province of a court to
read a meaning into a statute that is not warranted by the
language.10
   Section 48-118.01 states, in relevant part, as follows:
      [T]he district court before which the action is pend-
      ing shall allow [the employee, personal representative,
      employer, or workers’ compensation insurer] to intervene
      in [the action against a third party], and if no action
      is pending then the district court in which it could be
      brought shall allow either party to commence such action.
      Each party shall have an equal voice in the claim and the
      prosecution of such suit, and any dispute arising shall be
      passed upon by the court before which the case is pend-
      ing and if no action is pending then by the district court
      in which such action could be brought.
         If the employee or his or her personal representative
      or the employer or his or her workers’ compensation
      insurer join in prosecuting such claim and are repre-
      sented by counsel, the reasonable expenses and the
      attorney’s fees shall be, unless otherwise agreed upon,
      divided between such attorneys as directed by the court
      before which the case is pending and if no action is
      pending then by the district court in which such action
      could be brought.
   Section 48-118.04(2) provides:
      If the employee or his or her personal representative
      or the employer or his or her workers’ compensation
      insurer do not agree in writing upon distribution of the
      proceeds of any judgment or settlement, the court, upon

 8	
      Board of Trustees v. City of Omaha, 289 Neb. 993, 858 N.W.2d 186
      (2015).
 9	
      Id.
10	
      Interiano-Lopez, supra note 4.
                                      - 309 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                           IN RE ESTATE OF EVERTSON
                                Cite as 295 Neb. 301

      application, shall order a fair and equitable distribution of
      the proceeds of any judgment or settlement.
   Section 48-118 was originally enacted in 1913.11 The
Legislature has made numerous amendments, adding piece-
meal clauses and phrases, to § 48-118.12 In 2005, however, the
Legislature separated § 48-118 into § 48-118 et seq. (Reissue
2016).13 The Legislature made no comments indicating that its
purpose for separating § 48-118 was to change the meaning of
the language substantively. So, we read §§ 48-118 et seq. as
a whole.
   [9,10] The language of § 48-118.01, “the district court
before which the action is pending . . . and if no action is
pending then the district court in which it could be brought,”
plainly establishes that a subrogated claim against a third party
must be brought in the district court. While § 30-810 provides
special procedures for settling wrongful death claims, it is
silent on wrongful death actions. Pursuant to Neb. Rev. Stat.
§ 24-302 (Reissue 2016), the district courts shall have and
exercise general, original, and appellate jurisdiction in all mat-
ters, both civil and criminal, except where otherwise provided.
Accordingly, wrongful death actions must be brought in the
district court.14
   Section 48-118.01 goes on to use the phrase “the court
before which the case is pending and if no action is pend-
ing then by the district court in which such action could be
brought.” Because we have already established that a subro-
gated claim against a third party must be brought in the district
court, the plain language of this phrase is that disputes among

11	
      1913 Neb. Laws, ch. 198, § 18, p. 585, codified as Rev. Stat. § 3659
      (1913).
12	
      See § 48-118 (Reissue 2004).
13	
      2005 Neb. Laws, L.B. 13, §§ 2 and 23 to 27.
14	
      See Neb. Rev. Stat. § 30-2464(c) (Reissue 2016) (“a personal representative
      of a decedent domiciled in this state at his or her death has the same
      standing to sue and be sued in the courts of this state”).
                                     - 310 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE ESTATE OF EVERTSON
                               Cite as 295 Neb. 301

a subrogor and subrogee must be resolved by the district court
in which the action is or the district court in which the action
could be brought.
   [11,12] In light of § 48-118.01’s exclusive consideration of
district courts, we turn to § 48-118.04. While § 48-118.04 does
not provide the additional language of § 48-118.01 that a sub-
rogation must be brought in a district court if no action is pend-
ing, both statutes refer to “the court.” Because § 48-118.01’s
reference to the “the court” is an unambiguous reference to the
district court, we must also read “the court” in § 48-118.04(2)
as an unambiguous reference to the district court. Therefore,
we hold that district courts have exclusive subject matter
jurisdiction over the fair and equitable distribution of proceeds
subject to subrogation.
   We note that this interpretation is consistent with our hold-
ing in Miller v. M.F.S. York/Stormor.15 In Miller, the employee,
Kevin Miller, was injured during the course and scope of his
employment due to the alleged negligence of a third-party
tort-feasor. Miller brought a personal injury action against the
tort-feasor in federal court, and Miller’s employer joined the
suit. The parties reached a settlement before trial.
   Miller and his employer then sought a determination as to
the employer’s subrogation claim for benefits paid under its
workers’ compensation plan. The federal court held a hearing
to determine the fair and equitable allocation of the settlement
proceeds. In doing so, however, no determination was made as
to the amount of credit the employer would be entitled to on
disability benefits and medical and other expenses that accrued
after the order.
   After the case had been completed in federal court, Miller
brought an action in the Nebraska Workers’ Compensation
Court for other workers’ compensation benefits and expenses
which accrued after the final order in federal court. The

15	
      Miller v. M.F.S. York/Stormor, 257 Neb. 100, 595 N.W.2d 878 (1999).
                                      - 311 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE ESTATE OF EVERTSON
                               Cite as 295 Neb. 301

Workers’ Compensation Court determined it lacked jurisdic-
tion to determine Miller’s claims, because they had vested in
federal court. Miller then filed an application for review in the
Workers’ Compensation Court. The review panel found that
the Workers’ Compensation Court did have jurisdiction under
§ 48-118 (Reissue 1993) and remanded the case to the work-
ers’ compensation judge. The employer appealed to the Court
of Appeals, which affirmed the order of the review panel. We
took the matter on a petition for further review.
   On appeal, we first held that upon entering a final order, the
federal court matter was completed and the case was no longer
pending in that court. We then determined that as a statutorily
created court, the Workers’ Compensation Court is a tribunal of
limited and special jurisdiction and has only such authority as
has been conferred on it by statute. Lastly, we held that the lan-
guage of § 48-118, which stated “‘the court before which the
case is pending and if no action is pending then by the district
court in which such action could be brought,’” requires the
subrogation dispute be brought in the court where the under-
lying third-party action was litigated or the district court.16
Accordingly, the Workers’ Compensation Court lacked subject
matter jurisdiction over the dispute.
   [13,14] In further support of our interpretation that district
courts have exclusive subject matter jurisdiction over the fair
and equitable distribution of proceeds subject to subrogation,
we note that county courts are statutorily created courts which
possess limited jurisdiction.17 County courts can acquire juris-
diction only through a specific legislative mandate as a result
of a legislative enactment.18 Nowhere in the Nebraska Workers’
Compensation Act’s statutes on subrogation of rights against

16	
      Id. at 103, 595 N.W.2d at 881 (quoting statute language currently found at
      § 48-118.01).
17	
      See In re Adoption of Hemmer, 260 Neb. 827, 619 N.W.2d 848 (2000).
18	
      Iodence v. Potmesil, 239 Neb. 387, 476 N.W.2d 554 (1991). See, also, In
      re Adoption of Hemmer, supra note 17.
                                        - 312 -
                 Nebraska Supreme Court A dvance Sheets
                         295 Nebraska R eports
                            IN RE ESTATE OF EVERTSON
                                 Cite as 295 Neb. 301

third-party tort-feasors, § 48-118 et seq., does the Legislature
provide a specific mandate of jurisdiction to the county courts.
Therefore, we cannot read a mandate into § 48-118.04 that
county courts also have jurisdiction over fair and equitable
distribution hearings by the Legislature’s use of the phrase
“the court.”
   Section 30-810 also does not confer jurisdiction to the
county court for the subrogation of wrongful death proceeds.
While § 30-810 does confer exclusive jurisdiction to the county
court to approve wrongful death settlements and discretionary
jurisdiction to distribute the proceeds of the wrongful death
claims, as we mentioned above, wrongful death actions them-
selves can be litigated only in the district court. The jurisdic-
tion granted to the county courts by § 30-810 is narrow to its
terms and cannot be exceeded by the county court.19 Further,
the beneficiaries of the wrongful death action are not entitled
to be parties to the wrongful death distribution proceedings20;
therefore, a dispute could not arise between the employer or
insurer and the beneficiary, as envisioned by § 48-118.01,
within the proceedings in the county court.
   Here, the extent of the county court’s jurisdiction extended
to the distribution of the settlement proceeds from the wrongful
death claim to the beneficiaries only. The county court lacked

19	
      See In re Estate of Panec, 291 Neb. 46, 864 N.W.2d 219 (2015) (reversing
      decision of county court that distributed survivorship proceeds in addition
      to wrongful death proceeds, because § 30-810 provided no jurisdiction for
      distributing proceeds other than from wrongful death claims).
20	
      Hickman v. Southwest Dairy Suppliers, Inc., 194 Neb. 17, 24-26, 230
      N.W.2d 99, 104-05 (1975) (“[t]his makes it clear that no apparent heir or
      beneficiary under the wrongful death statute has any vested right to any of
      the proceeds recovered in said action until after a hearing has been held
      before the county court, and a determination made by the court as to who
      is entitled to receive the proceeds and how much. . . . One may employ
      counsel to assist a litigant, or may testify as a witness in his favor or give
      other active support to his cause in court, without becoming a party to the
      record . . .”).
                                    - 313 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                         IN RE ESTATE OF EVERTSON
                              Cite as 295 Neb. 301

subject matter jurisdiction to adjudicate the subrogation issue
as it related to the distribution of Darla’s settlement proceeds.
Accordingly, the county court’s order is void in its determi-
nation of the fair and equitable distribution of Darla’s settle-
ment proceeds.
   [15-17] When a lower court lacks the power, that is, the
subject matter jurisdiction, to adjudicate the merits of a claim,
issue, or question, an appellate court also lacks the power to
determine the merits of the claim, issue, or question presented
to the lower court.21 When an appellate court is without juris-
diction to act, the appeal must be dismissed.22 However, we
have the power to determine whether we lack jurisdiction over
an appeal because the lower court lacked jurisdiction to enter
the order; to vacate a void order; and, if necessary, to remand
the cause with appropriate directions.23
   Because the county court lacked jurisdiction over the sub-
rogation matter, the Court of Appeals was also without juris-
diction to hear the subrogation issue. Accordingly, the Court
of Appeals’ decision is also void because it was solely con-
cerned with the county court’s determination of the subroga-
tion matter.
   [18] Travelers also contends that the Court of Appeals
erred in its interpretation of § 48-118 by refusing to allocate
any portion of Darla’s settlement funds for future credit for
the ongoing benefits it must continue to pay to Darla because
Travelers did not participate in obtaining the proceeds. In rais-
ing that assignment of error, Travelers relies upon our holding
in Bacon v. DBI/SALA.24 In Bacon v. DBI/SALA, we held that
an employer’s or insurer’s right to a future credit against a

21	
      Trew v. Trew, 252 Neb. 555, 567 N.W.2d 284 (1997).
22	
      Wright v. Omaha Pub. Sch. Dist., 280 Neb. 941, 791 N.W.2d 760 (2010).
23	
      See Conroy v. Keith Cty. Bd. of Equal., 288 Neb. 196, 846 N.W.2d 634
      (2014), citing In re Interest of Trey H., supra note 6.
24	
      Bacon v. DBI/SALA, 284 Neb. 579, 822 N.W.2d 14 (2012).
                                     - 314 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE ESTATE OF EVERTSON
                               Cite as 295 Neb. 301

beneficiary’s proceeds from a wrongful death claim does not
depend upon who happens to recover first. However, because
we have determined that the county court lacked subject mat-
ter jurisdiction to decide the issue of subrogation, we need not
comment further on the issue of whether the Court of Appeals
erred in its interpretation of § 48-118. An appellate court is
not obligated to engage in an analysis which is not needed to
adjudicate the case and controversy before it.25
                          CONCLUSION
   We hold that the county court lacked subject matter juris-
diction over the subrogation matter. Because the county court
lacked jurisdiction over the subrogation matter, the Court of
Appeals also lacked subject matter jurisdiction to hear the
merits of the appeal. Accordingly, we vacate the judgment of
the Court of Appeals and remand the cause to the Court of
Appeals with directions to vacate the order of the county court
which determined the fair and equitable distribution of Darla’s
settlement proceeds.
	                                 Judgment vacated, and cause
	                                 remanded with directions.
   K elch, J., not participating.

25	
      In re Interest of Jackson E., 293 Neb. 84, 875 N.W.2d 863 (2016).